Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 1 of 30




                 EXHIBIT 5
  Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 2 of 30




                                     DISPLAY AGREEMENT

              THIS DISPLAY AGREEMENT (the "Agreement'') is dated as of October 26, 2010 by
  and among CBS OUTDOOR GROUP INC., a Delaware corporation, whose address is 405
  Lexington Avenue, New York, NY 10174 (hereinafter referred to as "CBS., or "Pennittee"),
  GARAGE MEDIA NY LLC, a New York limited Jiability company (hereinafter referred to as
  "G-M"), as agreed to and acknowledged by THE PORT AUTHORITY OF NEW YORK AND
  NEW JERSEY, a body corporate and politic created by Compact between the States of New
  York and New Jersey, with the consent of the Congress of the United States of America, whose
  address is 225 Parle Avenue South, New York, NY 10008 (hereinafter referred to as "PA"). The
  PA, CBS and G-M may hereinafter be collectively referred to as the "Parties" and individually as
  a "Party."

         WHEREAS, CBS and PA have entered into that certain Permit Agreement, dated May
 20, 1996, as amended by that certain Supplemental Agreement No. l dated as of May 4, 2004
 and that certain Supplemental Agreement No. 2 dated as of October 26, 2010 (co!lectively, the
 "Master Agreement"), whereby CBS has the pennission to install, place, maintain and operate
 outdoor advertising signs and spectacular displays along the exposed steel facade of the exterior
 of the Port Authority Bus Terminal located at 625 8th Avenue, New York, NY (the "Facility");
 and

          WHEREAS, pursuant to Section 7 of the Master Agreement, CBS has the right to license
 its rights under the Master Agreement (the "CBS Rights."} to a third party with the prior approval
 of PA; and

         WHEREAS, G-M and CBS desire to enter into an agreement whereby G-M would
 license the cgs Rights and install a Mediamesh® digital display (the "Sign'') and other ancillary
 equipment associated therewith (collectively, the "Equ.ipment") at the Facility in order to
 adyertise digital..signage ("G-M Work");

       NOW, THEREFORE, in consideration of mutual covenants and conditions as herein
contained and other good and valuable consideration, the Parties agree as follows:

         l.     9onf1ict. The tenns and conditions of the Master Agreement are hereby
incorporated into trus Agreement. If there is any conflict between this Agreement and the Master
                         of
Agreement, the tenns this Display Agreement sha!l control. Notwithstanding anything to the
contrary herein, all of the terms and conditions of the Master Agreement, shall apply to this
Agreement with G-M being replaced for CBS the.rein as the Perrnittee, except for Sections 2, 4,
6, 15, 20, 30, 38 and 39, which shall not apply except to the extent specially set forth herein to
the contrary. Nothing contained herein shall affect, impair, diminish, or change any of the
duties, responsibilities, liabilities and obligations imposed on CBS·under the Master Agreement;
except as specifically set forth herein or in the Supplemental Agreement No. 2 of the Master
Agreement.

       2.      Right. For and during the Tenn (as defined herein) of this Agreement, with the
approval of PA as demonstrated by PA's execution of th.is Agreement, CBS hereby grants to
G-M the right to install and operate the Sign and the Equipment at the Facility to display digital
                                                I
!0067136.20
       Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 3 of 30

r
       advertising. The Parties specificaUy understand, acknowledge, and agree, if and to the extent that
       any right or privilege granted to G-M hereunder is greater than that granted by PA to CBS under
       the Master Agreement, the greater right and privilege is granted to G-M under this agreement
       directly by PA, and not by or th.rough CBS.

              3.     Tenn, The Tenn of this Agreement sh.all commence on the date hereof (the
       "Commencement Date") and shaU expire on the earlier of: (a) the date of expira~on or earlier
       tennination of the Master Agreement. (b) December 31, 2018, or (c) upon termination of this
       Agreement (as the case may be, the "Expiration Date").

                     4.         License Fee.
               (a) G-M shall pay to CBS the guaranteed revenue fee ("Fee") as set forth on Exhibit A
      attached hereto per license year to be paid monthly, without setoff or notice, on the first of every
      calendar month during the Term hereof. Fee payments shall commence the earlier of: (a) four
      (4) full calendar months after the drawlngs, plans and other specifications for the Sign and the
      Equipment are approved by PA and CBS; (b) the date following the completion ofG-M's Work
      as the PA may designate to CBS as the date on which public operation may be commended for
      G-M's Work; or (c) December 31, 2010; provided that in the event the Sign is not operational by
      December 31, 2010, the payment of the Fee shaU be deferred until such time as the Sign is
      operational, provided however, such deferral shall not exceed sixty (60) days.

              (b) In addition to the Fee, bonus revenue shall be calculated by G-M and CBS in
      accordance with Section IO and the parameters set forth on Exh.toit B (the "Bonus Revenue")
      and payable as follows: (i) sixty {60) days following the quarter in which any of the annual
      thresholds set forth on Exhibit B are achieved and exceeded by G·M as evidenced by the
      quarterly statements required pursuant to Section 10 hereof; and (ii) sixty (60) days following the         ,.
      fourth quarter for any additional Bonus Revenue earned in any year where the threshold had
      previously been achieved and exceeded in an earlier quarter of that respective year.

              5.      Security. (a) Prior to the earlier of (i) ten (10) days after the date hereof or (ii) the
      date G-M commences installation of the Sign and/or Equipment, G-M shaU deliver to CBS as
      security of the performance by G-M of all its obligations hereunder an irrevocable letter of credit
    . drawn by a bank reasonably acceptable to CBS in a fonn reasonably acceptable to CBS in the
      amount equal to Six Hundred Thousand and optlOO Dollars ($600,000.00).

              (b)      PA and CBS hereby subordinate their jnterest in the Sign and the Equipment to a
     lender, lessor, or other financer of G-M ("Lender''). The financing agreement between G-M
     and Lender has been submitted to PA and CBS for their approval (and such approval is hereby
     given) {"Lender Financing Agreement''). In the event of a G-M default pursuant to the terms and
     conditions of a Joan, lease, or other fmancing arrangement G-M receives from its Lender
     whereas Lender forecloses on its security interest (or otherwise divests G-M from any or all of its
     right, title, or interest) in the Sign and the Equipment, Lender shaJl have the option to (i) remove
     the Sign and the Equipment and restore the Facility to its condition prior to any installation in
     accordance with the terms of the Master Agreement or (ii) continue to operate the Sign and the


                                                           2
     800671 JIS.20




                          ------···--·-··------------·-·
  Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 4 of 30




  Equipment and assume all obligations of G-M as outlined herein, including but not limited to,
  the payment to CBS of all Fees and Bonus Revenue.

       (c)    In the event that CBS tenninates or breaches this Agreement or the Master
 Agreement. CBS shall promptly transfer the Security to PA.

        6.      Removal of Existing Advertising Display at the Facility. Prior to the installation
 of the Equipment, G-M shaJJ be, at its sole cost and expense, responsible for the removal and
 disposal of the existing advertising display at the Facility fa~ade a.nd any damage caused by the
 removal thereof.

          7.       Installation. Maintenance and Removal of the E9.uipment. The Facility shall be
  accepted in "as is" condition witbout any obligation of the PA or CBS to prepare or construct the
  Facility for the pennitted use. G-M shall furnish to PA, copying CBS, copies of drawings, plans
 and other specifications necessary to detail the location and size of the Sign and aU Equipment to
 be installed tit the Facility. Such submissions or any approvals or rejections shall be subject to
 the prior written approval of the PA, to the extent required by the Master Agreement. G-M's ·
 submission or any approvals or rejections shall impose no liability or responsibility on the PA or
 CBS. Submissions shall be made to PA, copying CBS within thirty (30) days from the execution
 of this Agreement. Any resubmissions required by PA shall be made to PA, copying CBS, within
 fifteen (IS) days from notification to 0-M of the changes required by PA. 0-M is responsible, at
 their' cost, for the partial removal of the existing grid. CBS and PA shall provide to G-M with
 copies of all readily available plans, drawings and specifications with respect to the existing grid
 in order to enable G-M to complete such removal efficiently and expeditiously.

        In addition to the installation of the Sign and Equipment, PA hereby approves the
installation of the architectural fighting scheme, subject to PA's Tenant Alteration Application
process, at 0-M's cost, as set forth on Exhibit E hereto. It is understood that such lighting will
provide visual support for the Sign and illuminate approximately 25,000 square feet of steel
structure on tlie "X" bracing trusses. It is hereby agreed that the mounting of the light fixtures
and the painting of the steel tn1sses by PA will be coordinated between PA and A2a MEDIA,
Inc., subject to G-M's prior approval of the costs incurred.

          As of the date hereof, 0-M will be responsible. for purchasing, delivering, installing,
assembling, and maintaining the Sign and the Equipment, at no cost to the PA or CBS; provided,
 that the installation of the Sign and Equipment shaU be subject to.. the reasonable requirements
and approval of the PA. 0-M will install the Sign and the Equipment, including all its necessary
components to provide digital advertising at the Facility within the earlier of (i) one, hundred and
fifty (l SO) days after the date hereof; or (ii) March 31, 2011, subject to any Force Majeure Event
(as hereinafter defined). In addition, G-M wiJI procure, at its sole cost and expense, all licenses,
certificates, permits and other authorizations necessary for the conduct of its operations
hereunder from ~11 governmental authorities having jurisdiction over such operations. It being
expressly understood by all parties that 0-M sbaJI not pr0<:ure any licenses, certificates, permits
and other authorizations from the New York City Depanment of Buildings, including but not
limited to any permits to co~struct, install and maintain the Sign and Equipment. PA and CBS


                                                 3
80067136.20
       Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 5 of 30




       each agrees to cooperate, at no expense or cost to PA or CBS, with G-M in its procurement of
       such licenses and certificates.

               PA acknowledges and agrees that the nature of the Sign and the Equipment render it not
       feasible of being relocated without significant expense and intenuption of service, and
      accordingly, absent an emergency, PA agrees that it shalJ not request the relocation of the.Sign
      and Equipment In the event G-M agrees to a relocation requested by PA pursuant 10 the
      provisions of Section 3(b) of the Master Agreement, (a) no Fee or Bonus Revenue shall be due
      and payable to CBS appropriately allocable for period the Sign is not illwninated as a result of
      relocation; (b) PA shall be solely responsible for reimbursing (or paying} the costs of deinstalling
      the Sign and/or Equipment, of reinstalJing the Sign and/or Equipment, regardless of whether the
      relocation is performed by CBS, PA, or G-M; and (c) all deinstallation and reinstaJlation shaU be
      petfonned by the Sign's manufacturer/OKD-USA, Inc. However, ifO-M earns revenue from an
      advertiser during a relocation, the appropriately prorateq Fee and the applicable Bo.nus Revenue
      shall ~ due and payable to CBS.

             G-M shall otherwise comply with alJ applicable Facility regulations or requirements in
      pcrfonnjng any of its responsibilities under this Asreement, including but not limited lo any
      requirements with reganl to employees and agents as well as the Equipment to be ins_talled
      hereunder.

              G-M shall, at 0-M'a sole cost and expense, maintain the portions of the Facility used by
      the Sign and Equipment in good, clean and safe condition and make all necessary nonstructural
      repairs thereto within forty-eight (48) hours of receiving notice from the PA and/or CBS;
      provided, however, no prior notice shall be required in the event of an emergency.

             In the event of early tennination of this Agreement before the Expiration Date for any
     reason whatsoever, 0-M shall remove the Sign and lhe Equipment from the Facility and shall
     restore the Facility to accept a new advertising display of like character and form as the existing
     advertising display within forty-five (45) days of the date of termination of this Agreement;           r
     provided that upon any revocation or termination by PA without cause, PA shall not enter into
     any agreement with any party, including but not limited to CBS, to provide same or similar
     display technology as 0-M through tenn of this Agreement.

             8.      Electricity at the Facility. Subject to Section 21 of the Master Agreement, PA
     shall furnish and supply to 0-M and G-M shall take and pay for, in reasonable quantities, the
     supply of electricity to be made available by the PA to 0-M at such points at the Facility as PA
     shall designate for connection to its various electrical distribution systems; provided, however,
     that given the nature of the Sign and the Equipment, PA shall cooperate with O·M in assuring
     adequate connection points and power supply; provided, however, that there shaU be no right to
     suspend providing any services pursuant to Section 2l{t) of the Master Agreement unless notice
     has been provided to 0-M and, in the case of a default in respect of the failure to pay an amount
     due under by O•M, G-M shall not have cun:d the default within 10 business days of receipt of
     such notice or, in the case of any other default, G-M shall not have immediately upon receipt of
     such notice commenced taking all reasonable steps to cure the default, and continue therewith
     until a cure is effected. The PA shall have no responsibility for the distribution of electrical

                                                     4
     80067136.20




c/
I,
       Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 6 of 30




       current at the Facility or for the maintenance therein of any electrical usage. The quantity of
       electricity used by G-M shall be metered by the PA and paid for by G-M. G-M shall be invoiced
       for its electricity use and shall submit payment within fifteen (l S) days of receipt of invoice.
       Notwithstanding that the PA has agreed to supply electricity to G-M, the PA shall be under no
       obligation to provide or continue such service if the PA is prevented by law, agreement or
       otherwise from metering as hereinabove set forth or elects not to so meter the same, then in any
       such event G-M shaJJ make all arrangements and conversions necessary to obtain electricity
       directly from the public utility; provided, that PA and CBS shall reasonably cooperate, at no
       expense or cost to CBS or PA, with G-M in any actions taken in order to facilitate obtaining
      electricity from a public utility. Upon reasonable prior notice to G-M, PA shall have the right to
      temporarily discontinue the supply of electricity when necessary or desirable in the opinion of
      the PA in order to make repairs. alterations, changes or improvements in the Facility; provided,
      however, that if such disruption in electricity shalJ endure for a twenty-four (24) hour period, the
      Fees payable hereunder appropriately allocable to the period of disruption shaJJ be
      proportionately reduced, and, further, except in emergencies, all such activities shall be
      scheduled in fuJI consultation with G-M and so as not to unduly inte1111pt Sign activities.

                   9.   Advertising Re§tris,,_tiOJJ,§.

              (a)    AU advertising copy or materiaJ to be displayed at the Facility shall be subject to
      the written approval of the PA. G-M shall immediately remove a,ny advertising copy or material
      if notified by the PA for which approval has not been given. G-M agrees to display public
      service announcements dwing any time in which G·M has no agreements with advertisers (a
     "Subliccnse Agreement'') contracted to display copy on the Sign. O-M agrees to only enter into
     anns' length transactions, and no barters or bonus space will be allotted at the Facility. In
     addition to the foregoing, G-M agrees to preempt the display of copy in order to utilize the Sign
     for public service messages in connection with (a) 8Jl Amber Alert, or (b) the request of any
     Federal, State or local authority, any public emergency (including but not limited to emergencies
     related to homeland security); provided, however, that if such preemption shall endure for more
     than a twenty-four (24) hour period, the Fees payable hereunder Fees payable hereunder
     appropriately aJlocable to the applicable period shall be proportionately reduced.

             (b)     In the event CBS intends to install any advertising signs along the exposed steel
     fayade of the Facility, it shaJI give G-M thjrty (30) days advance notice of its intention to do so.
     Such installation shall be subject to G-M's written approval, not to be unreasonably withheld,
     delayed or conditioned, it being the intention of the parties that any CBS signs shall in no way
     unreasonably or materiaJly interfere with the use of G-M' s sign or equipment or adversely effect
     its value

              10.     Quarterly Statements. Within twenty (20) days of the end of each whole quarter
     of the Term, G-M shall submit to CBS a written statement reflecting the total revenue earned by
     0-M for its operation of the Sign for such period evidenced solely by invoices issued by G-M,
     less commissions actually paid, not to exceed sixteen and sixty-six hundredths percent (16.66%),
     at the facility (the "Gross Revenue"} from the immediately preceding quarterly period.



                                                         s
     80067136.20
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 7 of 30




          11.    Annual Certified Statement of Revenue. G-M shall submit to CBS on or before
  the date which is forty-five (45) days after the end of each license year, a complete statement
  showing clearly, accurately and in reasonable detail the Gross Revenue during the immediately
  preceding license year and the total Bonus Revenue that is payable to CBS for that license year.
  Such statement shall be certified by an independent certified public accountant or an authorized
  officer of G-M.

          12.    Record Keeping. G-M agrees to keep, retain and preserve at its notice address as
  set forth in Paragraph 25 of this Agreement or at such other principal place of business as
  designated by G-M to CBS in writing, for at least three (3) years after the expiration of the
  respective license year of the Term, all sates records, checks and other pertinent records of each
  transaction or accurate and legible copies of same, complete accurate books and records
  (including but not limited to copies of all Sublicense Agreements) in accordance with generally
  accepted accounting practices of all sales and service as welJ as au other data or facts necessary
  to determine or verify Gross Revenue and the Bonus Revenue hereunder.

          13.    Audit. CBS may, at its own expense, conduct an audit of the books and records of
  G-M pertaining to the operations of the Sign at the Facility and any other documents relevant to
  any statement G-M is required to submit to CBS, including but not limited to Sublicense
  Agreements (the "CBS Audit''). If the CBS Audit demonstrates that 0-M has underpaid CBS the
  Bonus Revenue (a "Deficiency"), CBS shall promptly notify G-M in writing the details of such
 Deficiency (the "Notice of Deficiency;. If 0-M does not dispute the Deficiency within thirty
 (30) days, G-M shall pay to CBS (i) an amount equal to the Deficiency and (ii) all audit expenses
 incurred by CBS in the event that the Deficiency in the amount of Gross Revenue is more than
 five percent (5%) of the amount of Bonus Revenue reported by G-M. In the event G-M disputes
 the CBS Audit, an independent auditor (the "Auditor'') shall be appointed by the mutual
 agreement of each of the CBS and G-M within thirty (30) days foJlowing the expiration of the
 thirty (30) day period referred to above. For the purpose of perfonning the audit, the Auditor
 shall be given access to, and may review, subject to appropriate confidentiality arrangements, alJ
 books, records and information reasonably available to G-M. and applicable to such
 determination. Tho Auditor shall prepare and submit its written detennination as to the existence
 of a Deficiency (the "Audit Report''). If the CBS and G-M are unable within that thirty (30) day
period to agree on an Auditor, then the each of G-M and CBS shall appoint an Auditor within an
additional fifteen (l S) day period. If either party does not appoint an Auditor in such period, the
other party's appointed Auditor shall solely be responsible for the detennination of the existence
of a Deficiency. Each Auditor shaJJ submit a written report. Each of the Auditors' reports shall
be submitted to a third independent auditor appointed by the American Arbitration Association
who shall be permitted to detennine the existence and the amount of a Deficiency based on the
Audit Reports. The determination of the existence of a Deficiency pursuant to the for¥going
procedures shall be conclusive and binding on the parties. The parties shall pay the fees and
expenses of any Auditor designated or appointed by the parties that submitted an Audit Report in
accordance with this Section 13; provided, that if it is determined that a Deficiency reported by
G-M to CBS is more than five percent (5%} of the amount of Bonus Revenue reported by G-M,
all audit expenses incurred by CBS shall be paid within 30 days 10 CBS by G-M.

      14.     Indemnification. G-M shall indemnify, hold hannless and defend the PA and
C~S and their respective parents, subsidiaries and affiliates, commissioners, principals, partners,
                                                 6
80067136.20
---------
            Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 8 of 30




          members, agents, trustees, shareholders, officers, directors and employees and their respective
          successors and assigns (collective "Indemnified Parties") from and against any and aJJ claims,
          actions, damages, liability and expense, including but not limited to attorneys and other
          professional fees, in connection with personal injury or damage to property and all other claims
          arising from or alleged to arise from or out of the use by or occupancy of G-M of the Facility or
          wholJy or in part by (i) an act or omission of G-M, or any of its subsidiaries, or its respective
          officers, agents, representatives, contractors or employees or persons doing business with or on
         behalf of G-M, (ii) installation or removal of and/or the existence of the Sign or any Equipment
         at the Facility, or (iii) a breach of G-M's obligations under this Agreement or the Master
         Agreement. If so directed, G•M shal1 at its own expense defend any suit based upon any such
         claim or demand (even if such claim or demand is groundless, false or fraudulent), and in
         handling the same it shall not, without obtaining express advance permission from the General
         Counsel of the PA, raise any defense involving in any way the jurisdiction of the tribunal over
         the person of the PA, the immunity of the PA, its Commissioners, officers, agents or employees,
         the govern.mental nature of the PA, or the provisions of any s~tutes respecting suits against the
         PA.

                  (b) CBS shall indemnify, bold hannless and defend G-M and its parents, subsidiaries and
         affiliates, commissioners, principals, partners, members, agents, trustees, shareholders, officers,
         directors and employees and their respective successors and assigns, including, without
         limitation. Lender and its successors and assigns (collective "G-M Indemnified Parties") from
         and against any and all claims, actions, damages, liability and expense, including but not limited
         to attorneys and other professional fees, in connection with any default or breach by CBS of its
         existing obligations under the Master Agreement (except as the same are obligations of G-M
         under this Agreement), arising from or alleged or in part by (i) an act or omission of CBS, or any
         of its subsidiaries, or its respective officers, agents, representatives, contractors or empJoyees or
         persons doing business with or on behalfof CBS, or (ii) a breach ofCBS's obligations under this
         Agreement or the Master Agreement.

                 15.    Disclosure. Except to the extent as may be necessary to disclose to a
        governmental agency or as required by law and except for confidential disclosures to Lender and
        its financing sources, the Parties each agree not. to disclose the terms of this Agreement to any
        third parties without the consent of the remaining Parties. Each Party shall keep confidential all
        information obtained by that respective Party pursuant to this Agreement.

                16. Insurance and Indemnification. G-M shall procure and maintain comprehensive
        public liability insurance, including automotive, bodily-injury (including death), property-
        damage liability and premises-operation, or if the work is to be done by an independent
        contractor, G-M shall require such contractor to procure and maintain such insurance in the name
        of the contractor, in either case, in limits not lower than those set forth below:
                 (a) Bodily Injury Liability:

                       i.   For injury or wrongful death to one person:       $2,000,000.00

                      ii.   For injury or wrongful death to more than
                            one person from any one accident:                $2,000,000.00
                                                          7
        80067136.20
  Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 9 of 30




             (b) Property damage liability {for all damages
                arising out of injury or destruction of property
                in any one accident:                                   $2.000,000.00
         Each such policy shall include a contractual liability endorsement covering the indemnity
 obligations assumed by G-M pursuant to the provisions of this Agreement. The PA and CBS
 and Lender shall be named as additional insured of any policy as their respective interests shall
 appear, and each such policy shall contain an endorsement providing that the protection afforded
 G-M with respect to any claim or action against O-M by a third party shall pertain and apply
 with like effect with respect to any claim or action against O-M by the PA or CBS or Lender and
 against the PA or CBS or Lender by G-M, but such endorsement shall not limit. vary, change or
 affect the protection afforded the PA and CBS and Lender as additional insured, and an
 endorsement providing that the insurer shall not, without obtaining express advance permission
 from the General Counsel of the PA, raise any defense involving in any way the jurisdiction of
 the tribunal over the person of the PA, the immunity of the PA, its Commissioners, officers,
 agents or employees, the governmental nature of the PA or the provisions of any statutes
 respecting suits over the PA.

        A certificate evidencing the existence of the policies of insurance, in a form reasonably
 acceptable to the PA and CBS, shall be delivered.to CBS at least fifteen {15) days prior to G-M's
 commencement of any work at the Facility.

          l 7.    Liens. G-M shall not create, pennit to be created or pennit to remain and wiJJ
 discharge, remove or cause to be removed !illd discharged promptly, at its sole cost and expense,
 any lien, encumbrance, or charge at the FaciJity which arises out of or is in any way connected
 with the use of the Facility by G-M, its contractors, subcontractors, agents, sublicenses, licensees
 and invitees, except in accordance with Section J9 of the. Master Agreement for any security
 interest or other right, title and jnterest granted by G-M to Lender. G-M shall indemnify and
 hold the PA and CBS harmless from any and all Jiability, judgments, decrees and costs
 (including but not limited to attorneys fees and costs) in connection therewith. Each of PA and
 CBS agrees that there shall be no lien, cJai.m, or encumbrance on the Sign or Equipment arising
 by, through, or under it, and it will discharge, remove or cause to be removed and discharged
 promptly, at its sole cost and expense, any lien, encumbrance, or charge on the Sign or the
 Equipment; provided, in the event of uncured default by G-M with respect to which a judgment
is entered by a court of competent jurisdiction in favor of CBS and/or PA, nothing in the
foregoing shall condition, limit, or affect any judgment lien the Party obtaining the judgment
 shall be entitled to on the Sign or Equipment, that is subordinate to the Lender's right, title, and
interest in the Sign or Equipment; provided further that CBS and/or PA shall not enforce any
such lien without providing Lender thirty {30) days written notice of its intention to do so;
provided further, that in the event of any uncured default by Lender with respect to wh:ich a
judgment is entered by a court of competent jurisdiction in favor of CBS and/or PA, nothing in
the foregoing shall condition, limit. or affect any judgment lien the Party obtaining the judgment
shall be entitled to on the Sign or Equipment.

        J 8.      Forge Majeure.

                                                    8
800671J620                                                                                              ..
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 10 of 30




                  (a)    CBS shall not be liable for any failure, delay or interruption in perfonning
  its obligations hereunder due to causes or conditions beyond the control of CBS. Further, CBS
  shaU not be liable unless the failure, delay or interruption shall result from failure on the part of
  CBS to use reasonable care to prevent or reasonable efforts to cure such failure. delay or
  interruption.

                  (b)    G-M shall not be liable for any failure, delay or interruption in perfonning
  its obligations hereunder due to causes or conditions beyond the control of G-M (a "Force
  Majeure Event"). Further, G-M shall not be liable unless the failure, delay or intenuption shall
  result from failure on the part of G-M to use reasonable care to prevent or reasonable efforts to
 cure such failure, delay or interruption. During a Force Majeure Event, no Fee or Bonus
 Revenue shall be due and payable to CBS appropriately allocable for the period the Sign is not
 illuminated, is inoperable and/or the view from the Sign is materially obstructed; provided,
 however, if G-M earns revenue from an advertiser during a Force Majeure Event, the
 appropriately prorated Fee at'ld the applicable Bonus Revenue shall be due and payable to CBS.

                (c)     As used herein, "causes or conditions beyond the control" shall mean and
 include acts of God, the elements, weather conditions, tides, earthquakes, settlements, fire, acts
 of Governmental authority, war, shortage of labor or materials, acts of third parties for which the
 respective party is not responsible, terrorist at1acks, disruption in electrical services, injunctions,
 labor troubles or disputes of every kind and, in general, any other conditions or circumstances
 whether similar to or different from the foregoing which are beyond the control of the respective
 party or which could not be reasonably foreseen and prevented, or remedied, by reasonable effort
 and at reasonable expense.

        19.     Defaults and Remedies. O-M shaJl be considered to be in default of this
Agreement upon the occurrence of       anyof the following events ("Events of Default"): {a) in the
event that no advertising copy or public service annou!'lcements are displayed on the Sign or the
Sign is not i11uminated for thirty (30) consecutive days, except in the event of a Force Majeure
Event; (b) O•M's failure to pay when due all or any portion of the Fee, which failure to pay is
not cured within five (5} business days of receipt of notice of the payment being delinquent
("Monetary Failure"); (c) G-M's failure, other than a Monetary Failure, to comply with any term,
provision or covenant of this Agreement, if such failure is not cured within ten (1 O) business
days after written notice to G-M or sooner if required by PA or, if failure of a nature that cannot
be cured within such period, G-M fails to diligently pursue a cure and actually cure the default
within sixty (60} days of such notice; or (d) in the event that a petition shall be filed by or against
O-M to declare G-M bankrupt or to delay, reduce or modify G-M's debts or obligations or if
G-M is declared bankrupt or deemed bankrupt or insolvent, or if any assignment of O-M's
property shall be made for the benefit of creditors, or if a receiver or trustee is appointed for
O-M, and any such filing, proceeding, assignment or other action that is involuntary continues
unstayed or undismissed for 60 days after the commencement thereof (collectively, "Events of
Default0 ).

        Upon any Event of Default, CBS shall have the right, in its sole and reasonable
discretion, to take either or both of the following actions: (i) to tenninate this Agreement and
require G-M to remove the Sign and the Eqwpment from the Facility and restore the Facility,

                                                  9
80067136.20
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 11 of 30




  including the restoration of the existing advertising dispJay, to its original condition within sixty
  (60) days of the date of the tennination of this Agreement; and (ii) to make one or more draws
  upon the letter of credit serving as Security in an amount or amounts in the aggregate equal to the
  amount of any past due Fee or Bonus Revenue and any and all other losses or damages
  (including, without limitation attorneys fees) suffered by CBS as a result of such Event of
  Default. G-M shall pay CBS on demand the amount of any past due Fee or Bonus Revenue and
  any and all other losses or damages (including, without limitation attorneys fees) suffered by
  CBS as a result of the Event of Default. Jn the event CBS elects to terminate this Agreement, at
 CBS' sole option, any Sublicense Agreements shall terminate effective as of the date CBS elects
 to terminate this Agreement. Notwithstanding the foregoing upon an Event of Default hereunder
 and tennination, at the sole election of CBS, G-M's interest under the Sublicense Agreements
 shall be deemed to have automaticaHy been assigned to CBS and CBS shaJI have the right to
 receive 100% of any revenue or fees payable to the sublicensee under any Sublicense
 Agreement. The aforesaid remedies shall be in addition to any other remedies available to CBS
 under the law of the State of New York and CBS' right to require removal of the Sign pursuant
 to this Agreement.

         Subject to 0-M's rights and obligations under the last paragraph of Section 7, G-M
 hereby expressly waives any and all defenses to any action by CBS or PA to recover possession
 of the Facility for any Event of Default continuing G-M hereunder.

        20.     Termination Fee. In the event PA elects to terminate the Master Agreement the
 "Unamortized Capital Cost" which PA shall pay to G-M (and which payment obJigation will be
absolute and unconditional upon the date of such termination) will be the sum of the unamortized
portion of the G-M's cost basis ("Cost Basis") for the Sign and Equipment plus the unamortized
portion of a tennination fee equal to $9,795,000 where such amounts are calculated on a straight-
line amortization basis for eight ·cs) years beginning on the Final Acceptance Date, all as further
described and stipulated to on Exhibit C attached hereto; provided, however, that if the
termination is effective before the Final Acceptance Date, the termination fee shall be the sum of
such amounts without amortization; and provided further, however, that such termination fee,
collectively, shall not exceed $11,000,000. The Final Acceptance Date is the acceptance date of
the Equipment as provided jn the Equipment Agreement, by and between G-M, A2A Media,
Inc., Lender and GKD USA, Inc. {the ''Equipment Purchase Agreement").

        21.     Assignment. G-M shall not assign, sell, convey, transfer, mortgage or pledge in
whole or in part this Agreement or the privileges hereunder, except for (i) the security interest
and other right, title, or interest heJd by Lender; and (ii) upon the acquisition of 0-M by a sale or
other disposition of all or substantially all of the assets of the G-M or any merger, consolidation
or other fonn of reorganization; in either case to be submitted to the PA and CBS for their prior
written consent, not to be unreasonably withheld, conditioned or delayed. G-M shall not use or
authorize any person to use the Facility for any other purpose except as set forth herein.


         22.   Representations and Warranties; Covenants.



                                                 10
80067136.20
I   Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 12 of 30



[                                                                                                             ,
                      (a)     G-M hereby represents and warrants that it holds the license or sub-license
      to all applicable patents and trade secrets and other intellectual properties necessary for the
      ordinary operation of the Sign and Equipment. O-M shall indemnify and hold the PA and CBS
      harmless from any and all liabilities, costs and expenses (including but not limited to reasonable
      attorney's fees) arising from or relating to the failure of the above representations and warranties,
      as well as from any claim that the Sign and the Equipment provided by G-M hereunder infringes
      on any patent, copyright. trade secret or other intellectual property rights.

                     (b)    O-M covenants and agrees to operate the Sign and Equipment throughout
      the term the Agreement in accordance with the Equipment Purchase Agreement. previously
      provided to PA and CBS, and as the same may be amended with the approval of PA and CBS
      (not to be unreasonably withheld, delayed, or conditioned).

                     (c)    O-M s~alJ cause Garage Media, LLC, a Connecticut limited liability
      company, to execute and deliver a Guaranty for the benefit of CBS and PA, as applicable, in the
      fonn attached hereto as Exhibit D.              ·

                     (d)     Upon the expiration and tennination of this Agreement, if and only if the
     Expiration Date is on and as of December 3 t, 2018, O-M hereby covenants and agrees to: (i)
     exercise the option to purchase the Sign and Equipment pursuant to the agreement by and
     between O-M and the Lender and thereafter to transfer ownership of the Sign and Equipment to
     PA; (ii) assign such right to option to purchase the Sign and Equipment to PA; or (iii) in the
     event that G-M has previously purchased the Sign and Equipment from Lender, the ownership of
     the Sign and Equipment shall vest with PA AS-IS, WHERE-IS, in accordance with the terms set
     forth in Section 44 of the Master Agreement.

             23.   Independent Contractors. The Parties intend that PA, CBS and O-M shalt at all
     times be independent contractors. No representations made by each Party shall create an agency,
     employment, partnership or joint venture. No Party shall be responsible for the acts or omission
     of the other.

            24.     No Joint Venture or Partnership. Nothing in this Agreement shall be construed as
    establishing a joint venture or partnership between PA, CBS and G-M. No Party shall have the
    right to enter into any agreement that binds or obligates the other Party in any way without the
    written consent of the other Party or as otherwise provided in this Agreement.

            25.     Late Charges. (a) If O-M should fail to pay any amount under this Agreement
    when due to CBS, including without limitation any payment of any basic or percentage rent or
    any payment of utility or other charges, or if any such amount is found to be due as the result of
    an audit., then, in such event, CBS may impose (by statement, bilJ or otherwise) a late charge
    with respect to each such unpaid amount for each late charge period (herein below described)
    during the entirety of which such amount remains unpaid, each such lace charge not to exceed an
    amount equal to eight-tenths of one percent of such unpaid amount for each late charge period.
    There shall be twenty-four late charge periods on a calendar year basis; each late charge period
    shall be for a period of at least fifteen (IS) calendar days. Without limiting the generality of the
    foregoing, late charge periods in the case of amounts found to have been owning to CBS as the

                                                     11
    80067136.20
Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 13 of 30




  result of CBS' audit findings shall consist of each late charge period following the date the
  unpaid amount should have been paid under this Agreement. Each fate charge shall be payable
  immediately upon demand made at any time therefore by CBS. No acceptance by CBS of
  payment of any unpaid amount or of any unpaid late charge or late charges payable under the
  provisions of this Section shall be deemed a waiver of the right of CBS to payment of any late
· charge or late charges payable under the provisions of this Section with respect to such unpaid
                                     is
  amount. Nothing in this Section intended to, or shall be deemed to, affect, alter, modify or
  diminish in any way (i) any rights of CBS under this Agreement or (ii) any obligations of the
  0-M under this Agreement. In the event that any late charge imposed pursuant to this Section
  shall exceed a legal maximum applicable to such late charge, then, in such event, each such late
  charge payable under this Agreement shall be payable instead at such legal maximum.
  Notwithstanding this Late Charge pro"'.ision, PA's late charge provision in its Master Agreement
  with CBS will control the relationship between CBS and PA.

         (b}     Notwithstanding anything to the contrary in this Agreement, in the event that CBS
 shalJ default or cause any breach under the Master Agreement, beyond any applicable cure,
 notice or grace periods, PA hereby acknowledges that 0-M shall succeed to all rights and
 obligations held by CBS, in which case: (i) PA shall be bound by (and G-M's rights and
 obligations shall continue to be) detennined by all of the tenns of this Agreement; (ii) 0-M shaJl
 pay in full to PA that which it otherwise would have paid to CBS and in general otherwise
 perfonn this Agreement for PA in in the same manner and to the same extent it would have
 perfonned it for CBS; and (iii) in general, in the event of an inconsistency between this
 Agreement and the Master Agreement, the tenns of this Agreement shall control. Thus, by way
 of clarification and not of limitation: any defaults and tennination for default shall be
 detennined as provided under Section 19 of th.is Agreement and not under Section 38 of the
 Master Agreement; and fees to be paid by G-M to PA under this Agreement shall be the Fees and
 Bonus Revenue provided for in this Agreement, and not as provided in Sections 4 and 6 of the
 Master Agreement).

         26.    ~ - All notices and other communications required or pennitted under this
Agreement shall be in writing and shall be either: (i) delivered by hand, in which event tl1e notice
shall be deemed effective when delivered; (ii) delivered by prepaid registered or certified maiJ,
return receipt requested in which event the notice shall be deemed effective when received; or
{iii) delivered by recognized overnight courier services and shall be deemed to have been
received as of the regularly scheduled time for delivery established by such courier service. All
notices and other communications under this Agreement shall be given to the Parties hereto at
the following addresses:

               G-M:           Garage Media LLC NY
                              One Union Place
                              Hartford, CT06103
                              Attn: Oary Neff
                              Facsimile: (20.3) 413-293.3

               With a copy
               to:         Marie D. Geraghty

                                                12
8006 7136.20
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 14 of 30




                                  Steve N. Spanolios
                                  Davidoff Malito & Hutcher LLP
                                  650 Titird Avenue, 34th Floor
                                  New York, NY 11105
                                  Facsimile: (212) 286-1884

                  CBS:            CBS Outdoor Group Inc.
                                  405 Lexington A venue
                                  New York, NY 10174
                                  Attn: Richard Ament

                  With a copy
                  to:             CBS Outdoor Group Inc.
                                  405 Lexington A venue
                                 New York, NY 10174
                                 Attn: General Counsel

                 PA:             Port Authority of New York and New Jersey
                                 225 Park Avenue South
                                 New York, NY 10003
                                 Attn: Roy Bickley

 The parties may designate that a notice be given to such other address as they may from time to
 time specify by written notice as herein provided to the other party.

         27.     Severability. Any provision of this Agreement that is prohibited or unenforceable
 in any jurisdiction shall be, as to such jurisdiction, ineffective to the extent of such prohibition or
 unenforceability without invalidating the remaining provisions of this Agreement.

        28.      Non-waiver. Failure by either party at any time to enforce any of the tenns hereof or a
 breach by the other party shall not constitute a waiver of any of the provisions hereof or of subsequent
 breaches.

         29.    Governing Law, Jurisdiction, Waiver. Attorneys' Fees Counterparts. Facsimile
Signatures. This Agreement is the entire agreement between the Parties and, except as otherwise
provided herein, can only be changed, modified, amended or tenninatcd by an instrument in
writing executed by the Parties. The Parties hereby mutually waive their respective right to a
jury trial. This Agreement shall.be governed by, and construed in accordance with, the laws of
the State of New York. Any legal proceedings arising pursuant to this Agreement shall be
instituted in. and the Parties each hereby submit themselves to the jurisdiction of the State of
New York. New York County. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one instrument. For
purposes of this Agreement, facsimile signatures shall be deemed originals.

                                      [Signature Page to Follow)


                                                   l3
800671 J6.20
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 15 of 30




      IN WITNESS OF WHEREOF, the Parties have signed this Agreement as of the date hereof.


   GARAGE MEDIA NY°LLC


   By: GARAGE MEDIA, LLC
          Manager



          Name:     Gary Neff
          Title:    Member


  CBS OtJID00R GROUP INC.



 Nwne:
 Title:



 AGREED TO AND ACKNOWLEDGED BY:

 THE ~NEWYORXANDNEW JERSEY



 Na~                    Francis A. DIMofa
 Title:                         Director
                                     es Department



RB/RR




                                               14
80067136.20
Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 16 of 30




                             EXHIBIT A
                        Guaranteed Revenue Fee

                            Year 1    $600,000
                            Year 2    $650,000
                            Year 3    $700,000
                            Year 4    $750,000
                            Year 5    $800,000
                            Ycar6     $850,000
                            Year 7    $900,000
                            Year 8    $950,000




                                 lS
800671~.20
     Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 17 of 30




I
                                                    EXHJBITB
                                               Bonus Revenue Share

     A.    In any license year where Gross Revenue is at least $3,000,000 but less than $4,500,000,
     0-M shall pay CBS, twenty percent (20%) of the difference between the total Gross Revenue
     amount and $3,000,000.

          By way of an example, ifG-M's Gross Revenue for any license year is $4,000,000, 0-M
          shall pay CBS Bonus Revenue equal to $200,000.

                                  ($4,000,000 - $3,000,000) * .2 = $200,000)

     B.     In any license year where Gross Revenue is at least $4,500,000 but less than $6,000,000,
     G-M shall pay CBS, twenty percent (20%) of the difference between the $4,500,000 and
     $3,000,000, plus twenty-five percent (25%) of the difference between the total Gross Revenue
     amount and $4,S00,000.

          By way of an example, ifG-M's Gross Revenue for any license year is $5,500,000, G-M
          shall pay CBS Bonus Revenue equal to $550,000.

                  (($4,500,000 - $3,000,000) • .2) + (($S,500,000 - $4,500,000) • .2S) = $550,000

     C.      Jo any license year where Gross Revenue is at least $6,000,000, G-M shall pay CBS,
     twenty percent (20%) of the difference between S4,500,000 and $3,000,000, plus twenty-five
     percent (25%) of the difference between $6,000,000 and $4,500,000, plus thirty percent (30%)
     of the difference between the total Gross Revenue amount and $6,000,000.

         By way of an example, if G-M's Gross Revenue for any license year is $7,000,000 1 G-M
         shall pay CBS Bonus Revenue equal to $SSO,OOO.

                       (($4,500,000 - $3,000,000) * .2) + (($6.000,000 - $4,500,000) • .25))
                                  + (($7,000,000 - S6,000,000 "' .3)) == $975,000




                                                       16
    80067136.20
Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 18 of 30




                                                    EXHIBITC


                                                     Cost Basis


              In detennining the Unamortized Capital Investment to be paid to G-M if and as required under
              this Agreement, the Cost Basis (previously or hereinafter to be incurred by or on behalf of G-M
              or Lender) shall is hereby agreed and stipulated to by the Parties to include, without limitation,
              the following:

               Description                                               Payee                  Amount

              Purchase Price for the Sign/Equipment/Garage           O-M                       $8,100,000
              Media Work
                 Site Reconfiguration, Remove Old Display            G-M                         600,000
                 ProfessionaJ Fees                                   G-M                         400,000
                 Inspections                                         G-M                          79,000
                 Pre Illumination Project Management                 O-M                         400,000
                 Network Operating Station                           G-M                         216,000
              Total                                                                           $9,195,000

           PA hereby acknowledges and agrees that of the total Cost Basis the amount descnbed above for
           the Purchase Price for the Sign/Equipment/Garage Media Work has been incl.!rred and that-
          subject to the sole condition that PA receives evidence of Lender's payment of the "Lessor's
          Basis" as provided in the Lender Financing Agreement (as the term "Lessor's Basis,. is defined
          thcrein}-PA has received such evidence thereof as it may have required to document such costs
          and execute this Agreement with this stipulation. The "Approved Amounts.. hereunder shall be
          proportion of the Purchase Price stated above that is equal to the proportion that (i) the amount of
          such payments by Lender for which such evidence of payment is so received by PA bears to (ii)
          the total amount of such Lessor's Basis originally stated in the Lender Financing Agreement
          (without, for the avoidance of doubt, giving effect to any changes therein, whether pw-suant to its
          terms or as the same may be amended by written agreement of the parties).

          After any Cost Basis (that is not Approved Amounts) is incurred (and as a condition to the
          incurring and/or payment thereof, if requested by G-M or Lender), PA agrees with all due haste to
          consider any statements detailing such Cost Basis amounts (paid or unpaid), including copies of
          invoices and contracts, and certified by a responsible officer ofO•M, and O-M shall pennit PA,
          by its agents, employees and representatives, at all reasonable times prior to a final settlement or
          determination of such cost, to examine and audit the records and books of account of O-M within
          the Port ofNew York District during such time.

         If G-M includes in Cost Basis (that is not Approved Amounts) any items as having been incurred
         but which, in the reasonable opinion of the PA, if so incurred are not items identified as elements
         of cost in this Exhibit C or otherwise properly chargeable to cost under sound accounting
         practice, then the PA will with all due haste, and in all events within ninety (90} days after receipt
         of said statement of cost, give written notice to O-M stating its objection to any such item and the
         grounds therefor (it being specifically agreed by all Parties that the purchase price for the
         Sign/Equipment/Garage Media Work and any other Appro\tcd Amounts are hereby stipulated to

                                                       17
80067136.20
Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 19 of 30




              as being Cost Basis that bas been incurred (without further examination, evidence, or condition)
              and any other elements of Cost Basis identified in this Exhibit C, as and when incUJTed, shall
              qualify as elements of Cost Basis hereunder. If such notice is given and if the dispute is not
              settled within ninety (90) days of PA's notice by agreement between the parties, then such dispute
              shall be disposed of by arbitration in accordance with the then existing rules of the American
              Arbitration Association or any successor association. Costs of said arbitration shall be borne
              equally by PA and G-M.

              In any such arbitration as to whether any item included by 0-M in its computation of cost (other
              than Approved Amounts) has been incurred, the question to be submitted to the arbitratora for
              decision shall be as follows:

                      "Was all or any part of such cost incurred by G-M; and if part but not all of such cost was
                      incurred, what was the amount which was so incum:d?"

              In any such arbitration as to whether any item included by G-M in its computation of Cost Basis
              (that is not Approved Amounts) is properly chargeable thereunder under this Agreement, the
              question to be submitted to the arbitrators for decision shall be as follows:

                     "Can it reasonably be held that all or any part of such cost is properly chargeable under
                     their agreement or otherwise under sound accounting practice; and if part but not all of
                     such cost can reasonably be held to be chargeable, then what amount can reasonably be
                     held to be so chargeable?"

          The arbitrators to whom such questions shall be submitted shall be accountants or auditors.

          In amortizing Cost Basis as provided in this Agreement and the Master Agreement, Unamortited
          Cost Basis will be determined by multiplying Cost Basis by a fraction, the numerator of which
          shall be the 96 minus the number of whole calendar montbs elapsing since the Final Acceptance
          Date, and the denominator of which shall be 96.

          Notwithstanding anything to the contrary herein contained, the Unamortized Capital Cost PA
          shall be obligated to pay to G-M hereunder shall not be diminished by the amount of any
          unsatisfied lien, mortgage or other encumbrance on the Sign and Equipment, it being agreed that
          the ownership of the Sign and Equipment being vested with G-M or its financer, as applicable,

          For the avoidance 01 doubt, if there is any inconsistency between this Exhibit C and Section 26 of
          the Master Agreement, this Exhibit C shall be controlling, as it pertains solely to G-M.




                                                        18
80061136.20
Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 20 of 30




                            EXHIBITD

                       PARENT GUARANTY




                               19
80067136.20
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 21 of 30




                                            GUARANTY


       THIS GUARANTY (this "Guaranty"), dated as of October 26, 2010, is executed by
  GARAGE MEDIA LLC, a Connecticut limited tia'bility company (the "Guarantorj, in favor of
  CBS OUTDOOR GROUP INC., a Delaware corporation ("CBS'').

         WHEREAS, in order to induce CBS to enter into the Display Agreement (the
 "Agreement"), dated as of October 26, 2010, between CBS and.GARAGE MEDIA NY LLC, a
 New York limited liability company ("Garage Media'') and to enter into that certain
 Supplemental Agreement with the Port Authority of New York and New Jersey ("PA") for
 benefit of Garage Media and Guarantor, Guarantor has agreed, subject to the terms and
 conditions contained in this Guaranty, to guarantee the payment and performance of all
 obligations, liabilities and indemnities of Garage Media now existing or hereafter arising Wlder
 the Agreement (collectively, the "Obligations") and to execute and deliver this Guaranty;

         WHEREAS, Guarantor will benefit, directly or indirectly, from the consummation of the
 transactions contemplated by the Agreement;

         WHEREAS, each capitalized tenn defined in the Agre~ment and not otherwise defined
 herein shall have the meaning ascnbed thereto in the Agreement when used herein;

       NOW, THEREFORE, in consideration of the foregoing, and intending to be legally
 bound hereby, Guarantor agrees as foJlows:

             Section 1.   Unconditional Guaranty.

         (a)   Guarantor fully and irrevocably guarantees the payment and perfonnance of the
Obligations when due. Guarantor is hereby made fully responsible for the acts and omissions of
Garage Media that constitute a breach of the Agreement This Puaranty shall be a full,
unconditional, irrevocable, absolute and continuing guarantee of payment and performance and
not a guarantee of collection, and Guarantor sball remain liable on the Obligations hereunder
until the payment in full of the Obligations. ·

        (b)      Except as provided in Section l(f) below, Guarantor's guarantee and
responsibility shall not be discharged, released, diminished, or impaired in whole or in part by
any setoff, counterclaim, defense, act or occurrence which Guarantor may have against CBS as a ·
result of or arising out of the Agreement or from any other agreement or matter.

         (c)    The Obligations of Guarantor hereunder shall not be released, discharged,
diminished or impaired by (i} the renewal, extension, modification or alteration by CBS and
Garage Media, with or without the knowledge or consent of Guarantor, of the Agreement or of
any liability or obligation of Garage Media thereunder or of any document or instrument under
which the Obligations arise, (ii) any forbearance or compromise granted to Garage Media by
CBS when dealing with Garage Media except to the extent of such forbearance or compromise,
(iii) any change in corporate structure or ownership of Garage Media or the bankruptcy,

80069963,2
  Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 22 of 30




 insolvency, liquidation, receivershjp, dissolution, winding-up or termination of Garage Media or
 the fact that at any time Garage Media does not exist, (iv) the inaccuracy of any of the
 representations and warranties of Garage Media under the Agreement, (v) any neglect, delay, ·
 omission, failure or refusal of Garage Media to take or prosecute any action in connection with
 the Agreement, (vi) the full or partial release of Garage Media on any liability or obligation,
 except that Guarantor shall be released pro tan to to the extent CBS expressly releases Garage
 Media from liability with respect to the Obligations, or (vii) any other circumstance relating to
 the Obligations that might othenvise constirute a legal or equitable discharge of or defense to the
 Guarantor not available to Garage Media who is liable for such Obligations.

         (d)    Guarantor waives notice of(i) acceptance of this Guaranty, (ii) the creation,
 renewal, extension, modification, alteration or existence of any liability or obligation of Garage
 Media constituting part of the Obligations, and (iii) any breach of or default in the performance
 of the Obligations.

         (e)    IfGamge Media fails to perfonn Obligations requiring payment, in whole or in
 part, when such Obligations are due, Guarantor shall promptly pay such Obligations in lawful
 money of the United States. Guarantor shaJl pay such amount within 5 business days after
 receipt of demand for payment from CBS. CBS may enforce Guarantor's obligations under this
 Guaranty without first suing Garage Media or joining Garage Media in any suit against
 Guarantor, or enforcing any rights and remedies against Garage Media, or otherwise pursuing or
 asserting any claims or rights against Garage Media or any other person or entity or any of its or
 their property which may also be liable with respect to the matters for which Guarantor is liable
 under this Section 1.

        (f)       Guarantor reserves the right to assert defenses which Garage Media may have to
payment or performance of any Obligation, other than defenses that Garage Media may possess
relating to (i) lack of validity or enforceability of the Agreement against Garage Media arising
from Garage Media's defective incorporation or lack of qualification to do business in any
applicable jurisdiction, (ii) Garage Media's.Jack of corporate authority to enter into or perform
the Agreement or the due execution and delivery thereof, or {iii) the tennination of existence,
dissolution, liquidation, insolvency, bankruptcy, receivership, or other reorganization of Garage
Media.

        Section 2.      Refund of Payments by CBS. If under applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general application with
respect to creditors, CBS is required to refund part or all of any payment hereunder to Guarantor,
such payment shall not constitute a release from any liability hereunder, and Guarantor's liability
hereunder shall be reinstated to such extent.

        Section 3.      Rescission of Obligations. If under applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general application with
respect to creditors, any payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by CBS, this Guarantee shall continue to be effective, or
be reinstated, as the case may be, all as though such payment had not been made.


80069'J6l.2




         ··-·······-·-···--··   ...... ·-·· -   ----
                   Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 23 of 30




                             Section 4.       R~resentation as to Benefit. Guarantor warrants and represents for and as
                    to itself that it has received, or will receive, direct or indirect benefit from the making of this
                    Guaranty.

                           Section S.     Representations and Warranties of Guarantor. Guarantor hereby
                    represents and warrants to CBS as follows:

                            {a)    Organizatign. Guarantor is a limited liability company duly organized, validly
                    existing and in good standing under the laws of the State of Connecticut and has the requisite
                    power to carry on its business as it is now being conducted.

                           (b)     Authority Relative to this Guarantee. Guarantor has full power and authority to
                   execute and deliver this Guaranty and to consummate the transactions contemplated hereby. The
                   execution and delivery by Guarantor ofthis Guaranty and the consummation by Guarantor of the
                   transactions and performance of the terms and conditions contemplated hereby have been duly
                   and validly authorized, and no other proceedings on the part of Guarantor are necessary to
                   authorize this Guaranty or consummate the transactions so contemplated. This Guaranty has
                   been duly and validly executed and delivered by Guarantor, and this Guaranty constitutes a valid
                   and binding agreement of Guarantor, enforceable against Guarantor in accordance with its terms,
                   subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar Jaws         ·
                   affecting creditors' rights and remedies generally, and subject, as to enforceability, to general
                   principles of equity, including principles of commercial reasonableness, good faith and fair
                   dealing {regardless of whether enforcement is sought in a proceeding at law or in equity).

                            (c)     Consents and Ai;iprovals: No Violation. Neither the execution and delivery by
                    Guarantor of this Guaranty nor the performance of its obligations under the Guaranty
                    contemplated hereby do or wilJ (i) conflict with or result in any breach of any provision of the
                    operating agreement (or other similar governing documents} of Guarantor, (ii) require any
                   consent. approval, authorization or pennit of, or filing ·with or notification to, any governmental .
                   or regulatory authority, except where it is reasonably expected that the failure to obtain such
                   consent, approval, authorization or pennit, or to make such tiling or notification, would not
                   prevent or delay in any material respect such performance, (iii) result in a default (or give rise to
                   any right oftennination, cancellation or acceleration) under any of the tenns, conditions or
                   provisions of any note, license, agreement or other instrument or obligation to which Guarantor
                   is a party or by which Guarantor or any of its assets may be bound, except for such defaults (or
                   rights of termination, cancellation or acceleration) as to which requisite waivers or consents have
                   been obtained or will be obtained prior to the Expiration Date, or {iv) violate ~y order, writ,
                   injunction, decree, statute, rule or regulation applicable to Guarantor, or any of its assets.

                           (d)     Litigation; Claims. There is no claim, action, proceeding or investigation pending
                   or, to the knowledge' of Guarantor, threatened against Guarantor before any court or
                   governmental or regulatory authority or body that would prevent or delay in any material respect
                   the performance by Guarantor of the guarantee contemplated hereby. Guarantor is not subject to
                   any judgment or outstanding order, writ, injunction or decree that would have a material adverse
                   effect on its ability to perform its obligations under the guarantee contemplated hereby and that
                   would prevent or delay in any material respect the performance by Guarantor of the guarantee.
                  80069963.l




--------------·---·••»-••--·····
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 24 of 30




         Section 6.      Costs and Expenses. Each party agrees to pay to the prevailing party,
  upon demand, all reasonable costs and expenses, including reasonable attorneys' fees, that may
  be incurred by the prevailing party in enforcing or defending its rights under this Guaranty.

         Section 7.    Governing Law and Consent to Jurisdiction. This Guaranty shall be
  governed by and construed in accordance with the laws of the State of New York applicable to
  contracts made and perfonned in such State.

          Section 8.    Benefit This Guaranty shall inure to the benefit of CBS and its
  successors and assigns, and shall be binding upon Guarantor and its successors and assigns;
  provided, however, that (i) neither CBS nor Guarantor shall assign its rights or obligations under
  this Guaranty without the prior written consent of the other except by operation of law, and
 except that CBS may assign its rights or obligations under this Guaranty to an affiliate, (ii) no
 assignment or other transfer by, through or under CBS shall operate to increase Guarantor's
 obligations hereunder, and (iii) Guarantor shall be fully protected in making and shafl receive
 full credit for any payments or other perfonnance made by it to CBS or its successors and
 assigns with respect to the Obligations prior to the time Guarantor receives written notice of such
 assignment or succession. 1n the event that CBS shalJ default upon its Agreement with the PA.
 this Guaranty shalJ pass to the PA. wherein the PA shaU assume the role of CBS.

         Section 9.     Continuing Guarantee. Subject to the tenns, conditions and Hmitations
 hereof, this Guaranty is a continuing guarantee and shall remain in full force and effect and be
 binding upon Guarantor until the Obligations have been satisfied in full.

        Section 10. Notices. Any notice, demand or other communication required or
permitted under this Guaranty shall be in writing and given by hand delivery, facsimile,
overnight courier, or United States mail. All notices shall be properly addressed to the recipient,
with all postage and other charges being paid by the party giving notice. Notices shall be
effective when actually received by the party being notified. The addresses of the parties for
pwposes of notice are as follows:

               If to Guarantor, to:   Garage Media LLC NY
                                      One Union Place
                                      Hartford, CT 06103
                                      Attn: Gary Neff
                                      Facsimile: (203) 413~2933

               With a copy
               to:            Mark D. Geraghty
                              Steve N. Spanolios
                              Davidoff Malito & Hutchcr LLP
                              650 Third Avenue, 34th Floor
                              New York, NY 11105
                              Facsimile: (212) 286-1884


80069%3.2
 Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 25 of 30




                CBS:           CBS Outdoor Group Inc.
                               405 Lexington A venue
                               NewYork,NY 10174
                               Attn: Richard Ament

                With a copy
                to:            CBS Outdoor Group Inc.
                               405 Lexington Avenue
                               New York, NY 10174
                               Attn: General Counsel

 Either party may change its address by giving two (2) days' advance written notice to the other
 party.

          Section 12. Subrogation. Upon payment of all of the Obligations owing to CBS,
 Guarantor shall be subrogated to the rights of CBS against Garage ~edia, and CBS agrees to
 take, at Guarantor's expense, such steps as Guarantor may reasonably request to implement such
 subrogation,

         IN' WITNESS WHEREOF, the undersigned has executed this Guarantee as of the date
 first above written.




8006996),2
Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 26 of 30




                           EXlllBIT E

                  ADDITIONAL LIGHTING SCHEME




                               20
80067136.20
    Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 27 of 30




I




                          -·-·--·----,....
                                               Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 28 of 30




                                                                                                              Fixture:           Wmfflpulse tumenbeam l.8X
                                                                                                                                 RGS Rx:llre wtth 6 deljree beam
                                                                                                              ~ Of Rllt!.ln!s:  72
                                                                                                              t.umens:          4392
                                                                                                              Wattage;          132
                                                                                                              Wei;jJt:          7.83 ltg/17.26 lbs.
                                                                                                              trimensions (W,MxO): 17 1/W IC 22 7/8" IC 4 7/8"
                                                                                                              Warrnnty:          s~




   :···   -~   ... _./\
               • --· *
                          ~..
                          ••.••• · -
                                       ~:
                                       ' · - •••   ~~
                                                         .
                                                        ·:   • • ••
                                                                          .   )
                                                                      - .. -··.


                  - - OUTLINE OF 6,000sf MEDIAMESH DISPLAY
  :~::'= ./
    !,'




                                                                                  Lighting Scheme Elevation
A2aMEDIA                                                                                                                  Lam Partners
                                                                                                                          -·•••-          Jlll(:NlfttlU~Al UCHTINQ DUleH
            Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 29 of 30




                                                                                    . i




                                                                           :!; .. ;
                                                                                    :I
                                                                           ,:\      ' J

                                                                                    ,_:   ,·

                                                                           'ri      '     I
                                                                           \\i
                                                                           :i       · I
                                                                                          l
                                                                           ·:j,           I

                                                                           :1: ;
                                                                            •,1._   : I
                                                                                          I
                                                                           !1'
                                                                            ~I r
                                                                                     ·:' I
                                                                                    :     '
                                                                                          I




       -·r-,.....
       O'Q                              i
                                                                                    'I
                                                                                    :I
       :::T
                                                                                    i; II
       -·
       ::,              ·-==··11I                                                         I

       O'Q                              II                                          .'!I
       V,               ===--::t                                                          I
       n                                I'
                                                                                          I

       :::r
       (D
                                        ~                                                 I
                                        i
                        · - ~---~ ____ _J


       3
       (D

       -m<
       (D

       ,.....
       Q.>

       -·
       0
       ::::,



                        =-=-..::-~,-~.!]

1r
!Di
i3
 -0
                        =]
                        ---·-·-·1
                                        !
 (l)
 -,                     __J
 -+
 :J
 (0
 -,
 (/}
                Case 3:18-cv-01708-VLB Document 36-8 Filed 07/26/19 Page 30 of 30




    >
    ~
)   n,
    ,-
i
'   <
    177
    0
    s;




         r-
         e:
         3
         :,
         QJ
         ::,
         C,
         (l)
         ::x,
         (D
         QJ
         a.
         -·
